PER CURIAM.
Ricardo Williams appeals from his judgment and sentence for attempted sexual battery. We affirm the judgment and sentence, but remand on the issue of attorneys’ fees. The trial court erred in imposing a $500 public defender’s lien without advising Mr. Williams of his right to a hearing to contest the amount of the lien. See Fla. R.Crim. P. 3.702(d)(1); Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). On remand, Mr. Williams shall have thirty days from the date of the mandate to file a written objection to the amount assessed. See Bourque, 595 So.2d at 222. If an objection is filed, the trial court shall strike the $500 assessment and a *601new assessment shall not be imposed without notice and a hearing. Id.
Affirmed and remanded with instructions.
DANAHY, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.